DETAILED ACTION
Status of the Claims
	Claims 1, 3-4, 7, 12-16 and 18-21 are pending in the instant application. Claims 3, 7, 12-14 and 18-20 have been withdrawn based upon Restriction/Election as discussed below. Claims 1, 4, 15-16 and 21 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 
Priority
	The U.S. effective filing date for instant claims 1, 4, 16 and 21 has been determined to be 07/12/2018, the filing date of the U.S. Provisional Application No. 62/696,955. The U.S. effective filing date for instant claim 15 has been determined to be 09/11/2018, the filing date of the instant application as the species PABA is not disclosed in the U.S. Provisional Application No. 62/696,955.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 4, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RODRIGUEZ (US 2016/0279058; published Sept, 2016) in view of WESTERLUND (US 2014/0161784; published June, 2014); LOWE (US 2016/0000843; published January, 2016); STOLL (US 2013/0309291; published November, 2013); PORTER (US 2015/0216199; published August, 2015); and Komaiko et al. (“Formation of Oil-in-Water Emulsions from Natural Emulsifiers Using Spontaneous Emulsification: Sunflower Phospholipids,” 2015; ACS; Journal of Agricultural and Food Chemistry, Vol. 63, pp. 10078-10088).
Applicants Claims
	Applicant claims an oral mucoadhesive drug delivery system comprising: a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin; and a neurotrophic composition comprising cannabinoids and an organic magnesium chelate comprising 400 mg magnesium; and a chelating compound chosen from the group consisting of a salt of glycine, malic acid, tauric acid, and threonic acid, wherein the oral mucoadhesive delivery system comprises a dosage form weighing about 5.2-5.8 grams (instant claim 1).
	Applicants elected species is: (a)(i) a saccharide base is a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin; and a species of (b) neurotrophic composition is a magnesium chelate.
Determination of the scope 
and content of the prior art (MPEP 2141.01) 
	RODRIGUEZ teaches a protein-based gel delivery system including bioactive compounds such as vitamins, minerals, medications, probiotics and other bioactive supplements (see whole document, particularly the title & abstract). RODRIGUEZ teaches their invention provides a nutritional medication, and that “This nutritional medication may act as both a pharmaceutical and nutraceutical, and may contain the 
	RODRIGUEZ teaches their delivery system may be formulated as a confectionary using fruit or other flavors ([0048]) (instant claim 21). RODRIGUEZ teaches the inclusion of Vitamin C, Vitamin D, Vitamin E, among other vitamins, as well as magnesium, among other minerals (claim 11) (instant claims 1; a neurotrophic composition, elected species magnesium; instant claims 15; a small molecule nutrient, Vitamins C, D, E). RODRIGUEZ teaches the inclusion of magnesium citrate malate ([0058])(magnesium chelate of citric acid and malic acid, instant claims 1). Regarding the RODRIGUEZ teaches including at least 0.5% of the daily percent daily values (e.g. recommended daily amount) ([0005], [0040] & claim 10). 
	RODRIGUEZ teaches that their compositions may be formulated as a confectionary, and that “By removing a pre-determined amount of water content, the resulting gel resembles more of a gummy texture that may be chewed.” ([0047] & [0048])(an oral mucoadhesive delivery system).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RODRIGUEZ is that RODRIGUEZ does not expressly teach a saccharide base including tapioca syrup, palm oil, citric acid and sunflower lecithin; the inclusion of cannabinoids; or the amount of magnesium is in the range of 25-400 mg and RODRIGUEZ does not teach wherein the oral mucoadhesive delivery system is a dosage weighing about 5.2 – 5.8 grams.
	Regarding the RODRIGUEZ teaches including at least 0.5% of the daily percent daily values (e.g. recommended daily amount), however, RODRIGUEZ does not teach this amount is in the range of 25-400 mg. 
	WESTERLUND teaches dietary supplement compositions including magnesium, such as magnesium malate, in a range of about 40 mg to about 400 mg, or about 10% to 100% recommended daily intake (RDI) ([0013] & [0061]) (instant claim 1, “an organic magnesium chelate comprising 25-400 mg magnesium”).
	LOWE teaches high cannabidiol cannabis strain and preparations and products derived from the same (see whole document). LOWE teaches that cannabidiol (CBD) has been implicated in the treatment of a wide variety of diseases and symptoms, including cancer, nausea, chronic pain, spasms, seizures/epilepsy, anxiety, psoriasis, Crohn' s disease, rheumatoid arthritis, diabetes, schizophrenia, edible products such as gummy candy ([0079] & [0099]). Thus, it would have been prima facie obvious to include a cannabinoid, such as CBD, in the composition of RODRIGUEZ as the active ingredient therein for the treatment of for pain and/or stress (e.g. PTSD).
	STOLL teaches edible confectionery compositions made of natural ingredients and functional ingredients (see whole document, particularly the abstract) that can be a hard candy, soft candy, chewing gum, caramel, jelly bean, extruded food stuff, pressed tablet, coated or uncoated confection, or any other known confection type ([0004])(instant claim 16). STOLL further teaches that the functional ingredients include vitamins and minerals including magnesium ([0031] & [0039]) (instant claims 1, 6 & 17; neurotrophic composition is magnesium).
	STOLL teaches the inclusion of tapioca syrup as a sweetener that “provides a sweetness, body and humectancy that is similar to high fructose corn syrup but this natural sweetener is considered hypoallergenic.” ([0116], Examples 1-2, 7)(instant claim 2: tapioca syrup). STOLL teaches the inclusion of the inclusion of fats such as a medium chain triglycerides, vegetable oils ([0043]) and palm oil ([0064] & citric acid ([0034], [0042], [0059], and Example 1)(instant claim 2, citric acid). STOLL teaches the inclusion of soy lecithin ([0065] & Example 7)(instant claim 2, lecithin-generic).
	PORTER teaches a high protein gummy product including a high quality protein such as a whey protein isolate (see whole document, particularly the title/abstract). Their gummy compositions including tapioca syrup ([0024]), isomalt ([0025]), citric acid ([0029]), and sunflower lecithin ([0037]), among others. PORTER teaches that “The gummy product of the disclosure can be provided in multiple sizes and shapes as desired […]. In an embodiment, the weight of an individual piece can be from about 1 gram to about 10 grams; from about 1 gram to about 8 grams; from about 1 gram to about 6 grams […].” ([0046])(instant claim 1, wherein the oral mucoadhesive delivery system is a dosage form weighing about 5.2-5.8 grams.”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
	Regarding the inclusion of sunflower lecithin, as discussed above STOLL teaches the inclusion of soy lecithin ([0065] & Example 7), however STOLL does not include sunflower lecithin. Komaiko et al. teaches “There are a variety of sources that phospholipids can come from including soybeans, rapeseeds, or sunflowers. In the food industry, the term “lecithin” refers to a mixture of different types of 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a protein-based gel delivery system including bioactive compounds such as vitamins, minerals, medications, probiotics and other bioactive supplements, as suggested by RODRIGUEZ, said protein-based gel delivery system further including an active agent such as CBD, as suggested by LOWE, and magnesium such as magnesium malate in an amount of about 40 mg to about 400 mg, as suggested by WESTERLUND, said protein-based gel delivery system being in the form of an 
	Additionally, one skilled in the art would have been motivated produce the claimed composition because it is generally considered to be prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from the being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the combination of conventional components of gummy candy compositions.  In re Kerkhoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.
	Applicant’s argument directed at the distinction between in re Kerkhoven and Ex Parte Zai-Ming Qui (p. 8, 2nd paragraph through p. 9, 2nd paragraph), is acknowledged.
	In response the examiner has cited  in re Kerkhoven as an additional motivation to produce the claimed combination, the primary motivation being: “It would have been prima facie obvious to one of ordinary skill in the art before the 

	Applicants further argue the intended use of the components of the claimed composition relative to the prior art, e.g., “tapioca syrup is not used to make the delivery system sweet and palm oil is not used to create a shell around the core portion. Instead, tapioca syrup and palm oil are used together with sunflower lecithin to create the claimed mucoadhesive delivery system that ‘spreads and extends over the upper and lower teeth, adhering to--making direct and prolonged contact with the gums […]” (p. 9 lines 15-21).
	In response to applicant's argument directed at the function of the claimed mucoadhesive delivery system, The examiner notes that:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below) (MPEP §2144-IV).
In the instant case (1) the objective reach of the claim is what matters (e.g., is a product claim) and if the claim extends to what would have been prima facie obvious then it is unpatentable; (2) the prior art does not need to teach the same reason or motivation in order to combine the teachings (MPEP §2144-IV), and (3) the motivation in the instant case includes that:	It would have been prima facie 

	In response the examiner argues that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” (MPEP §2123-II). In the instant case STOLL actually teaches a serving size (a single package consisting of multiple candy pieces) of from about 20 grams to about 60 grams ([0092]). However, it would have been prima facie obvious to one of ordinary skill in the art to modify the size and shape as desired within the range of known gummy candies such as taught by PORTER (newly cited) from about 1 to about 10 grams ([0046]).

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 4, 15-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/673,038 (hereafter ‘038) view of PORTER (US 2015/0216199; published August, 2015).

	Copending ‘038 claim 1 recites an oral mucoadhesive delivery system comprising: a plant-derived saccharide base; and a sweetener. Copending ‘038 claim 12 recites the saccharide base comprises tapioca syrup, palm oil, citric acid, and lecithin. Copending ‘038 claim 6 recites the oral mucoadhesive delivery system is in the form of a soft-chew or gummy (compare to instant claim 16). Copending ‘038 claim 4 recites the oral mucoadhesive delivery system comprises B vitamins (B1, B2 B3 B5, B6) and D vitamins (D2, D3), boron, copper, chromium, magnesium,  molybdenum and selenium (compare to instant claim 15). Copending ‘038 claim 5 further recites a cannabinoid, magnesium (claim 10) and a chelating compound (claim 15).
	The difference between the instantly rejected claims and the claims of copending ‘038 is that the claim of copending ‘038 do not expressly claim the magnesium is an organic chelate form, however the claims clearly include magnesium (claims 4 & 10) and organic chelates (claim 15), thus it would have been prima facie obvious to form an magnesium organic chelate for a mores table composition; or the weight is in the range of 5.2-5.8 grams.
	PORTER teaches a high protein gummy product including a high quality protein such as a whey protein isolate (see whole document, particularly the title/abstract). Their gummy compositions including tapioca syrup ([0024]), isomalt 
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘038 because the claims are directed at a mucoadhesive delivery system including the same ingredients. The skilled artisan would have been motivated to modify the claims of copending ‘038 and produce the instantly rejected claim because PORTER teaches the size/weight of gummy forms is adjustable within the claimed range. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because in would have required no more than an ordinary level of skill in the art to produce an appropriate size/weight dosage form.
	This is a provisional obviousness-type double patenting rejection.
	Claims 1, 4, 15-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-27 of copending Application No. 16/996,889 (hereafter ‘889) in view of PORTER (US 2015/0216199; published August, 2015).
	Instant claim 1 is discussed above.
	Copending ‘889 claim 1 recites an oral mucoadhesive dosage form comprising: a saccharide, a surfactant, a lubricant, and an active ingredient composition wherein the oral mucoadhesive dosage form adheres to the oral cavity.  Copending ‘889 claim 18 recites an oral mucoadhesive composition comprising tapioca syrup, sunflower lecithin, palm oil, and an active ingredient combination, wherein the oral mucoadhesive dosage form adheres to the oral cavity. Copending ‘889 claim 20, recites the active ingredient comprises citric acid, magnesium maleate, magnesium taurinate, and hemp oil (i.e. an organic magnesium chelate and a cannabinoids). Claim ‘889 claim 23 recites vitamin D3 and Vitamin E (compare to instant claim 15). Claim ‘889 claim 24 recites the active ingredient composition of claim 1 comprises citric acid, magnesium maleate, magnesium taurinate and hemp oil.
	The difference between the instantly rejected claims and the claims of copending ‘889 is that the claim of copending ‘889 do not expressly claim the oral mucoadhesive delivery system is in the form of a soft-chew or gummy, or the weight prima facie obvious to produce a soft-chew or gummy form such that it would have adhered to the oral cavity.
	PORTER teaches a high protein gummy product including a high quality protein such as a whey protein isolate (see whole document, particularly the title/abstract). Their gummy compositions including tapioca syrup ([0024]), isomalt ([0025]), citric acid ([0029]), and sunflower lecithin ([0037]), among others. PORTER teaches that “The gummy product of the disclosure can be provided in multiple sizes and shapes as desired […]. In an embodiment, the weight of an individual piece can be from about 1 gram to about 10 grams; from about 1 gram to about 8 grams; from about 1 gram to about 6 grams […].” ([0046])(instant claim 1, wherein the oral mucoadhesive delivery system is a dosage form weighing about 5.2-5.8 grams.”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘889 because the claims are directed at a mucoadhesive delivery 
	This is a provisional obviousness-type double patenting rejection.

	Claims 1, 4, 15-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/157,701 (hereafter ‘701) in view of PORTER (US 2015/0216199; published August, 2015).
	Instant claim 1 is discussed above.
	Copending ‘701 claim 1 recites a composition comprising 100-5,000 milligrams glycine, 100-2,000 milligrams taurine, 100-2,000 milligrams malic acid, and 10-400 milligrams magnesium. Copending ‘701 claim 2 recites cannabinoids. Copending ‘701 claim 4 recites said magnesium is either inorganic or organic magnesium. Copending ‘701 claims 5-6 recites a magnesium chelate. Copending ‘701 claim 9 recites B vitamins (B1, B2, B3, B5, B6), vitamin C, vitamin E, copper 
	The difference between the instantly rejected claims and the claims of copending ‘701 is that the claim of copending ‘701 do not expressly claim the weight of the same being in the range of 5.2-5.8 grams.
	PORTER teaches a high protein gummy product including a high quality protein such as a whey protein isolate (see whole document, particularly the title/abstract). Their gummy compositions including tapioca syrup ([0024]), isomalt ([0025]), citric acid ([0029]), and sunflower lecithin ([0037]), among others. PORTER teaches that “The gummy product of the disclosure can be provided in multiple sizes and shapes as desired […]. In an embodiment, the weight of an individual piece can be from about 1 gram to about 10 grams; from about 1 gram to about 8 grams; from about 1 gram to about 6 grams […].” ([0046])(instant claim 1, wherein the oral mucoadhesive delivery system is a dosage form weighing about 5.2-5.8 grams.”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘701 because the copending claims are directed at a composition including the same ingredients in the form of  a soft chew, gummy and an excipient that facilitates oral bioavailability through mucosa absorption from within the oral cavity (claims 13-14). The skilled artisan would have been motivated to modify the claims of copending ‘701 and produce the instantly rejected claim because PORTER teaches the size/weight of gummy forms is adjustable within the claimed range. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because in would have required no more than an ordinary level of skill in the art to produce an appropriate size/weight dosage form.
	This is a provisional obviousness-type double patenting rejection.
	Claims 1, 4, 15-16 and 21 of this application is patentably indistinct from claims of Application Nos. 16/673,038, 16/996,889 and 17/157,701. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel 

Conclusion
	Claims 1, 4, 15-16 and 21 are pending and have been examined on the merits. Claims 1, 4, 15-16 and 21 are rejected under 35 U.S.C. 103; and claims are  provisionally rejected based on nonstatutory obvious-type double patenting over claims of copending Application Nos. 16/673,038, 16/996,889 and 17/157,701. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/IVAN A GREENE/Examiner, Art Unit 1619      


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619